NOT RECOMMENDED FOR PUBLICATION
                               File Name: 20a0475n.06

                                        Case No. 19-2300

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                   FILED
UNITED STATES OF AMERICA,                           )                        Aug 11, 2020
                                                    )                    DEBORAH S. HUNT, Clerk
       Plaintiff-Appellant,                         )
                                                    )       ON APPEAL FROM THE UNITED
v.                                                  )       STATES DISTRICT COURT FOR
                                                    )       THE EASTERN DISTRICT OF
CHAKA LECHAR CASTRO,                                )       MICHIGAN
                                                    )
       Defendant-Appellant.                         )
                                                    )


       BEFORE: SUTTON, KETHLEDGE, and LARSEN, Circuit Judges.

       PER CURIAM. Chaka Castro organized a series of armed invasions into the homes of

Indian and Chinese families. In the last appeal, we held that the evidence taken from Castro’s

phones was fair game at trial. 881 F.3d 961 (6th Cir. 2018). On remand, a jury found Castro

guilty on all nine counts before it. The jury also found that she chose at least one of her victims

based on race, prompting the court to apply a hate-crime enhancement. Castro claims that the

evidence doesn’t support the verdict and the hate-crime enhancement doesn’t apply. We affirm.

       Over a three-day period in November 2014, a spate of robberies occurred in Ann Arbor.

The crimes fit a pattern. The robbers broke into the home, rounded up the occupants at gunpoint,

and bound them with duct tape. Then they searched the home for jewelry and cash, taking what

they found. Each house was home to persons of Indian or Chinese descent.
Case No. 19-2300, United States v. Castro


       Similar robberies hit “twenty something” homes in New Jersey, New York, Georgia,

Michigan, and Texas. R. 378 at 71. The other home invasions followed the pattern of the Ann

Arbor robberies in how they happened and who the victims were.

       On December 7, police interrupted a similar robbery attempt in Dallas. The robbers fled

on foot. Later that day, police arrested Juan Fernando Olaya after finding him in a stolen vehicle

with a suspected accomplice. The police inventoried the vehicle’s contents and took custody of a

cell phone, which contained potentially incriminating evidence. 881 F.3d at 963–64.

       Although Castro was not present at the robberies, Texas officers came to suspect that she

organized them. The officers followed a signal coming from a stolen cell phone to a house

where Castro lived. They watched the home, searched it twice, and found a notebook that

contained several pages of addresses, many of which had been robbed. Officers also received

warrants for, and searched, two of Castro’s cell phones. The cell-phone searches uncovered

incriminating messages between Castro and Olaya as well as pictures of stolen jewelry.

       The federal government charged Castro with violating the Racketeer Influenced and

Corrupt Organizations Act, 18 U.S.C. § 1962(d), four counts of assault with a deadly weapon in

aid of racketeering, id. § 1959(a)(3), and four counts of using a firearm in connection with a

crime of violence, id. § 924(c). After our court concluded that the cell-phone evidence was

admissible, the case proceeded to trial. The jury convicted her on all nine counts. At sentencing,

the district court imposed a hate-crime adjustment and sentenced Castro to a 444-month prison

term, with 336 months coming from the statutory minimum on the firearms offenses.

       Castro first challenges the sufficiency of the evidence to support her firearms convictions.

That calls us to examine “the evidence in the light most favorable to the prosecution,” asking




                                                2
Case No. 19-2300, United States v. Castro


whether “any rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979).

       The firearms statute applies to “any person who, during and in relation to any crime of

violence . . . , uses or carries a firearm, or who, in furtherance of any such crime, possesses a

firearm.” 18 U.S.C. § 924(c)(1)(a). The government charged Castro with aiding and abetting a

violation of the statute because she organized the armed home invasions. See id. § 2(a).

       Rosemond v. United States, 572 U.S. 65 (2014), spells out the proof needed for the intent

element of aiding and abetting. “[I]ntent must go to the specific and entire crime charged”—“the

full scope (predicate crime plus gun use) of § 924(c).” Id. at 76. An accomplice thus must have

“advance knowledge” that a firearm will be used in connection with the underlying crime

because she must “cho[ose] . . . to align [her]self with the illegal scheme in its entirety—

including its use of a firearm.” Id. at 78.       As usual, “knowledge can be inferred from

circumstantial evidence.” Staples v. United States, 511 U.S. 600, 615 n.11 (1994). “[I]f a

defendant continues to participate in a crime after a gun was displayed or used by a confederate,”

the Supreme Court has explained, “the jury can permissibly infer from his failure to object or

withdraw that he had such knowledge.” Rosemond, 572 U.S. at 78 & n.9.

       The incriminating light cast by Castro’s serial home invasions allowed the jury to infer

that she had advance knowledge firearms would be used in connection with the robberies that

happened in November 2014. To start, Castro organized a similar series of home invasions in

2011. When police nabbed the robbers, she posted on Facebook that all eight members of her

2011 crew had been charged with “[a]rmed robbery,” R. 381 at 118, showing she knew that

firearms played a role in the robberies she organized. In addition, in August 2014, Olaya sent

her a picture of stolen jewelry, which included the view of a semi-automatic pistol. On top of all



                                                  3
Case No. 19-2300, United States v. Castro


that, after the September and October robberies in New York and New Jersey, Castro kept the

crew honest about what it stole by accessing police reports on the crimes.           These reports

typically contained information about the robbers’ use of firearms. All in all, because the

November 2014 home invasions followed a similar pattern to the earlier ones, the jury could

infer that Castro knew they would involve firearms too. That suffices to support the firearms

convictions. United States v. Gooch, 850 F.3d 285, 289 (6th Cir. 2017); see Rosemond, 572 U.S.

at 78 & n.9.

       Castro insists that there was no direct evidence that she knew that firearms would be

used. True enough. “But,” as noted, “knowledge can be inferred from circumstantial evidence.”

Staples, 511 U.S. at 615 n.11. And there was plenty of that here based on the earlier home

invasions.

       She also takes issue with the government’s reliance on the photograph with the gun in it,

noting that the gun is too hard to see to allow the jury to infer anything from it. This was a fact

question for the jury to resolve. It saw the evidence, and it heard this exact argument at closing.

But it still found Castro guilty. That was the jury’s call to make, particularly in light of all the

other evidence supporting the verdict.

       She also questions the government’s (and our) reliance on Gooch, 850 F.3d 285, claiming

the decision is distinguishable.    There we said that “participation in the two prior armed

robberies with most of the same codefendants is strong circumstantial evidence that [the

defendant] was aware of the group’s modus operandi of using firearms in the commission of

robberies.” Id. at 289. Even so, she points out, the 2011 and 2014 crews involved different team

members, and (unlike Gooch) she never witnessed her codefendants use a firearm. But what

mattered in Gooch was that the crew followed a pattern of using firearms and Gooch had reason



                                                 4
Case No. 19-2300, United States v. Castro


to know about this pattern. Just so here. Castro organized dozens of robberies involving guns

and had a habit of keeping a close eye on the robbers, whom she suspected of stealing from her.

That’s reason enough to think that she was aware of her crew’s pattern of using guns in the

robberies.

       She adds that, according to some testimony, the robbers never discussed the reason for

carrying firearms among themselves. She believes that their silence about firearms undermines

the theory that their use was reasonably foreseeable. But the argument backfires because the

same conspirator who testified that no one told him why he needed to carry a firearm explained

to the jury that the reason for having one was to ensure that occupants would cooperate. That he

made this connection on his own buttresses rather than undermines the jury’s finding that the use

of the firearms was reasonably foreseeable.

       Castro also challenges the court’s application of the “Hate Crime Motivation”

adjustment. The adjustment applies when the jury “determines beyond a reasonable doubt that

the defendant intentionally selected any victim or any property as the object of the offense of

conviction because of the actual or perceived race, color, religion, national origin, ethnicity,

gender, gender identity, disability, or sexual orientation of any person.” U.S.S.G. § 3A1.1(a).

       But any error on this issue could not have changed Castro’s guidelines range. Even

without the three-point addition, Castro’s total offense level would have been 39. With her

criminal history category (IV), an offense level of 39 would have triggered an identical

guidelines range to the one that she received: 360 months to life imprisonment. Because the

three-point addition made no difference to her guidelines range, any supposed error would have

been harmless error. See United States v. Charles, 138 F.3d 257, 268 (6th Cir. 1998); see also

United States v. Mitchell, 295 F. App’x 799, 803 (6th Cir. 2008). Castro has no response to the



                                                5
Case No. 19-2300, United States v. Castro


point, and indeed she offered no response to the government’s harmless-error argument in her

reply brief on appeal.

       We affirm.




                                             6